DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 08/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamamoto (US 2004/0201935).
Regarding claim 1, Yamamoto discloses (see figures 1-4) a control device (figure 1, part control device generated by 31 and 32) comprising: a current detecting section (figure 1, part current detecting section generated by R1) that detects a sense current (figure 1, part through Vsense) for a current flowing through a semiconductor element (figure 1, part current flowing through 1) (paragraph [0004]; a sense current obtained from the sense terminal is converted into a voltage by a current detecting resistor, as a sense voltage); a transient sensing period detecting section (figure 1, part 5) that detects  (figure 1, part 5; through the input signal IN that is a signal  a transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3) between a transient rising (figures 1 and 2, part transient rising period of Vsense between t1-t2) to a transient falling of a detection signal of the sense current (figures 1 and 2, part transient falling period of Vsense after t3), in response to the semiconductor element being turned ON (figure 1, part 1; turned-on)(paragraph [0026]; a masking circuit 5 receives an input signal IN from an input terminal P4. For the input signal IN, any signal corresponding to a drive-related signal can be used. The "drive-related signal" includes the drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1. An input signal to the driver 15 can be used as the input signal IN); and a control section (figure 1, part control section generated by 6, 25 and 32) that turns OFF the semiconductor element (figure 1, part 1; turned-off) when the sense current (figure 1, part through Vsense) exceeds a predetermined threshold value (figure 1, part through VT1) during the transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3) (paragraphs [0025] and [0034]-[0043]; the comparator 26 receives the sense voltage Vsense at a positive input terminal thereof while receiving the detection threshold voltage VT1 at a negative input terminal thereof, and compares the sense voltage Vsense and the detection threshold voltage VT1 with each other, to output an overcurrent protection signal S6 based on a result of the comparison. .
Regarding claim 2, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) the current detecting section (figure 1, part current detecting section generated by R1) detects a potential (figure 1, part through Vsense) occurring in a resistor element through which the sense current flows (figure 1, part R1).
Regarding claim 6, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) the transient sensing period detecting section (figure 1, part 5) detects (figure 1, part 5; through the input signal IN that is a signal corresponding to a drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1) a rising period corresponding to the transient rising (figures 1 and 2, part transient rising period of Vsense between t1-, a falling period corresponding to the transient falling (figures 1 and 2, part transient falling period of Vsense after t3), and the transient sensing period  (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3)  between the transient rising (figures 1 and 2, part transient rising period of Vsense between t1-t2) and the transient falling (figures 1 and 2, part transient falling period of Vsense after t3) of the detection signal of the sense current (figures 1 and 2, part through Vsense), and the control section (figure 1, part control section generated by 6, 25 and 32) detects overcurrent (figure 1, part through 26) in response to the detection signal of the sense current (figure 1, part Vsense) having exceeded a predetermined first threshold value (figure 1, part VT1) during the transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3) (paragraphs [0025] and [0034]-[0043]; the comparator 26 receives the sense voltage Vsense at a positive input terminal thereof while receiving the detection threshold voltage VT1 at a negative input terminal thereof, and compares the sense voltage Vsense and the detection threshold voltage VT1 with each other, to output an overcurrent protection signal S6 based on a result of the comparison. The overcurrent protection signal S6 which is set to "H" is output when the sense voltage Vsense is higher than the detection threshold voltage VT1… a detecting period TS. As a result, the overcurrent protection signal S6 output from the overcurrent protection circuit 6 is validated and is output as the interruption control signal SC_OUT).
(see figures 1-4) the control section (figure 1, part control section generated by 6, 25 and 32) is prevented (figure 1, part through 25) from detecting overcurrent (figure 1, part 26) during the rising period (figures 1 and 2, part transient rising period of Vsense between t1-t2) and during the falling period (figures 1 and 2, part transient falling period of Vsense after t3) (paragraphs [0025] and [0034]-[0043]; the overcurrent protection signal S6 is kept being invalidated during the masking period TM1 which continues from the time t1 to the time t2… the masking period TM2 commences so that the overcurrent protection signal S6 is invalidated, immediately after the time t3 at which the input signal IN is again set to "L" and operations for turning IGBT off are initiated. This makes it possible to surely prevent the overcurrent protecting operations from being erroneously carried out based on the sense voltage Vsense which is unstable immediately after a turn-off of the IGBT 1).
Regarding claim 10, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) a semiconductor device (figure 1) comprising: the semiconductor element (figure 1, part 1); and the control device (figure 1, part control device generated by 31 and 32).
Regarding claim 15, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) the control section (figure 1, part control section generated by 6, 25 and 32) maintains turning ON the semiconductor element (figure 1, part 1; turn-on) when the sense current (figure 1, part Vsense) exceeds (figure 1, part 26) the predetermined threshold value  for a first time (figure 1, part first time between t1-t2) which is shorter than the transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3) (paragraphs [0025] and [0034]-[0043]; the overcurrent protection signal S6 is kept being invalidated during the masking period TM1 which continues from the time t1 to the time t2… the masking period TM2 commences so that the overcurrent protection signal S6 is invalidated, immediately after the time t3 at which the input signal IN is again set to "L" and operations for turning IGBT off are initiated. This makes it possible to surely prevent the overcurrent protecting operations from being erroneously carried out based on the sense voltage Vsense which is unstable immediately after a turn-off of the IGBT 1).
Regarding claim 16, Yamamoto discloses (see figures 1-4) a control device (figure 1, part control device generated by 31 and 32) comprising: a sense resistor (figure 1, part R1) in which a sense current (figure 1, part through Vsense) for a current flowing through a semiconductor element (figure 1, part current flowing through 1) in response to the semiconductor element being turned ON flows  (figure 1, part 1; turned-on) (paragraph [0004]; a sense current obtained from the sense terminal is converted into a voltage by a current detecting resistor, as a sense voltage); an overcurrent detection section (figure 1, part 6) that detects (figure 1, part through 26) a first detection signal (figure 1, part first Vsense) of the sense resistor (figure 1, part R1) and outputs a detection result (figure 1, part S6) for turning OFF the semiconductor element (figure 1, part 1; turned-off) (paragraphs [0025]; ; a transient sensing period detecting section (figure 1, part 5) that detects (figure 1, part 5; through the input signal IN that is a signal corresponding to a drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1) a transient rising period (figures 1 and 2, part transient rising period of Vsense between t1-t2) corresponding to a transient rising of a second detection signal  (figure 1, part corresponding to the transient rising of second Vsense) of the sense resistor (figure 1, part R1), in response to the semiconductor element being turned ON (figure 1, part 1; turned-on)(paragraph [0026]; a masking circuit 5 receives an input signal IN from an input terminal P4. For the input signal IN, any signal corresponding to a drive-related signal can be used. The "drive-related signal" includes the drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1. An input signal to the driver 15 can be used as the input signal IN); and a control section (figure 1, part control section generated by 6, 25 and 32) that turns OFF the semiconductor element (figure 1, part 1; turned-off) based on the detection result (figure 1, part S6), wherein the control (figure 1, part control section generated by 6, 25 and 32)  prohibits (figure 1, part through the masking signal S5 at 25)  turning OFF the semiconductor element (figure 1, part 1; turned-off) based on the detection result (figure 1, part S6) during the transient rising period (figures 1 and 2, part transient rising period of Vsense between t1-t2), thereby to maintain turning ON the semiconductor element (figure 1, part 1; turned-on) during the transient rising period (figures 1 and 2, part transient rising period of Vsense between t1-t2) (paragraph [034]-[0043]; the overcurrent protection signal S6 is kept being invalidated during the masking period TM1 which continues from the time t1 to the time t2 [transient rising period]).
Regarding claim 17, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) the transient sensing period detection section (figure 1, part 5) further detects (figure 1, part 5; through the input signal IN that is a signal corresponding to a drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1) a transient falling period corresponding to a transient falling (figures 1 and 2, part transient falling period of Vsense after t3) of the second detection signal of the sense resistor (figure 1, part Vsense at R1), in response to the semiconductor element being turned ON (figure 1, part 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 5, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201935), in view of Wang et al. (US 2010/0007409), hereinafter Wang.
Regarding claim 11, Yamamoto discloses (see figures 1-4) a semiconductor device (figure 1) comprising: a semiconductor element (figure 1, part 1); and a control circuit  (figure 1, part control circuit generated by 31 and 32) that protects the semiconductor element (figure 1, part 1) in response to the semiconductor element being turned ON (figure 1, part 1; turned-on)(paragraph [0002]; the present invention relates to a driving circuit for driving a semiconductor device (semiconductor element) used in a power converter such as an inverter, which functions to protect the semiconductor device against an overcurrent condition), comprising: a current detecting circuit (figure 1, part current detecting circuit generated by R1) that detects a sense current (figure 1, part through Vsense) flowing through a semiconductor element (figure 1, part current flowing through 1) (paragraph [0004]; a sense current obtained from the sense terminal is converted into a voltage by a current detecting resistor, as a sense voltage); a transient sensing period detecting circuit (figure 1, part 5) that detects  (figure 1, part 5; through the input signal IN that is a signal corresponding to a drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1) a transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3) between a transient rising (figures 1 and 2, part transient rising period of Vsense between t1-t2) to a transient falling of a (figures 1 and 2, part transient falling period of Vsense after t3) , in response to the semiconductor element being turned ON (figure 1, part 1; turned-on)(paragraph [0026]; a masking circuit 5 receives an input signal IN from an input terminal P4. For the input signal IN, any signal corresponding to a drive-related signal can be used. The "drive-related signal" includes the drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1. An input signal to the driver 15 can be used as the input signal IN); wherein the control circuit (figure 1, part control circuit generated by 31 and 32) turns OFF the semiconductor element (figures 1 and 2, part 1 [turned-off]; when overcurrent protection signal S6 is validated by S5) in response to: the sense current (figure 1, part through Vsense) exceeds a predetermined threshold value (figure 1, part through VT1); the transient sensing period circuit (figure 1, part 5) has detected the transient rising of the sense current (figures 1 and 2, part transient rising period of Vsense between t1-t2); and the transient sensing period circuit (figure 1, part 5) has not detected the transient falling of the sense current (figures 1 and 2, part before transient falling period of Vsense after t3) (paragraphs [0025] and [0034]-[0043]; the comparator 26 receives the sense voltage Vsense at a positive input terminal thereof while receiving the detection threshold voltage VT1 at a negative input terminal thereof, and compares the sense voltage Vsense and the detection threshold voltage VT1 with each other, to output an overcurrent protection signal S6 based on a result of the comparison. The overcurrent protection signal S6 which is set to "H" is output when the sense voltage Vsense is .
Yamamoto does not expressly disclose the sense current exceeds a predetermined threshold value for a predetermined time.
Wang teaches (see figures 1-5) the control circuit (figure 1, part 100) turns OFF the semiconductor element (figure 1, part Q1 [turn-off]) in response to: the sense current (figures 1 and 2, part VSEN1) exceeds a predetermined threshold value (figure 2, part 0.85V) for a predetermined time (figure 2, part T1; exceeds 350 ns)(paragraph [0007]; the blanking signal LEB1 and the over-current detection signal OC1 is simply presented by high/low voltage level; the threshold is 0.85V, for example. When a spike signal appears, the blanking signal LEB1 transforms from high to low during a leading edge of the spike signal and stays in low voltage level for a default time T1, such as 350 ns. During the default time T1, the driving unit 100 stops outputting the over-current detection signal .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the semiconductor device of Yamamoto, the predetermined time features as taught Wang and obtain a semiconductor device comprising: a semiconductor element; and a control circuit that protects the semiconductor element in response to the semiconductor element being turned ON, comprising: a current detecting circuit that detects a sense current flowing through the semiconductor element; a transient sensing period circuit that detects a transient sensing period between a transient rising to a transient falling of the sense current, in response to the semiconductor element being turned ON; wherein the control circuit turns OFF the semiconductor element in response to: the sense current exceeds a predetermined threshold value for a predetermined time; the transient sensing period circuit has detected the transient rising of the sense current; and the transient sensing period circuit has not detected the transient falling of the sense current, because it provides more secure and accurate overcurrent protection in order to avoid abnormal or wrong operation (paragraph [0006]). 
Regarding claim 5, claim 11 has the same limitations, based on this is rejected for the same reasons.
(see figures 1-4) the semiconductor device (figure 1) wherein: the semiconductor element is a switching element (figure 1, part 1).
Regarding claim 13, Yamamoto and Wang teach everything claimed as applied above (see claim 11). Further, Yamamoto discloses (see figures 1-4) the semiconductor element (figure 1, part 1) is an insulated gate bipolar transistor (paragraph [0021]; The IGBT 1 [insulated gate bipolar transistor]), and the control circuit (figure 1, part control circuit generated by 31 and 32) controls a gate of the insulated gate bipolar transistor (figure 1, part 1).
Regarding claim 14, Yamamoto and Wang teach everything claimed as applied above (see claim 11). Further, Yamamoto discloses (see figures 1-4) the semiconductor element (figure 1, part 1) is an insulated gate bipolar transistor (paragraph [0021]; The IGBT 1 [insulated gate bipolar transistor]), and the control circuit (figure 1, part control circuit generated by 31 and 32) controls a gate of the insulated gate bipolar transistor (figure 1, part 1). However, Yamamoto does not expressly disclose a metal oxide semiconductor field effect transistor.
Wang teaches (see figures 1-5) a metal oxide semiconductor field effect transistor (figure 1, part Q1 [turn-off]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the transistor of Yamamoto with the MOSFET transistor as taught Wang, because it provides higher commutation speed and greater efficiency during operation at low voltages. Additional the IGBT and the MOSFET are art equivalents.   
Regarding claim 18, claim 11 has the same limitations, based on this is rejected for the same reasons.
(see figures 1-4) the control section  (figure 1, part control section generated by 6, 25 and 32) prohibits  (figure 1, part through 25) turning OFF the semiconductor element (figure 1, part 1) when the overcurrent detection section (figure 1, part 6) outputs the detection result (figure 1, part S6), thereby to maintain turning ON the semiconductor element (figure 1, part 1; turn-on) during the transient rising period  (figures 1 and 2, part transient rising period of Vsense between t1-t2), and the transient falling period (figures 1 and 2, part before transient falling period of Vsense after t3), and a switching operation of the semiconductor element (figure 1, part 1) controls the current flowing through a load (figure 1, part load connected to 1) (paragraphs [0025] and [0034]-[0043]; the comparator 26 receives the sense voltage Vsense at a positive input terminal thereof while receiving the detection threshold voltage VT1 at a negative input terminal thereof, and compares the sense voltage Vsense and the detection threshold voltage VT1 with each other, to output an overcurrent protection signal S6 based on a result of the comparison. The overcurrent protection signal S6 which is set to "H" is output when the sense voltage Vsense is higher than the detection threshold voltage VT1… a detecting period TS. As a result, the overcurrent protection signal S6 output from the overcurrent protection circuit 6 is validated and is output as the interruption control signal SC_OUT… the overcurrent protection signal S6 is kept being invalidated during the masking period TM1 which continues from the time t1 to the time t2… the masking period TM2 commences so that the overcurrent . However, Yamamoto does not expressly disclose a timer to determine the predetermined period, wherein the control section prohibits turning OFF the semiconductor element when the overcurrent detection section outputs the detection result and the output time of the detection result doesn't exceed the predetermined period, thereby to maintain turning ON the semiconductor element during the transient sensing period.
Wang teaches (see figures 1-5) a timer (figure 1, part timer internally of 100) to determine the predetermined period (figure 2, part predetermined period T1), wherein the control section (figure 1, part 100) prohibits turning OFF the semiconductor element (figure 1, part Q1) when the overcurrent detection section (figure 1, part overcurrent detection section internally of 100) outputs the detection result (figure 2, part OC1) and the output time of the detection result doesn't exceed the predetermined period (figure 2, part doesn’t exceed T1), thereby to maintain turning ON the semiconductor element  (figure 1, part Q1; turn-on) during the transient sensing period (figure 2, part transient sensing period between T1), and a switching operation of the semiconductor element (figure 1, part Q1) controls the current flowing through a load (figure 1, part load connected to VOUT) (paragraph [0007]; the blanking signal LEB1 and the over-current detection signal OC1 is simply presented by high/low voltage level; the threshold is 0.85V, for .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the semiconductor device of Yamamoto, the timer features as taught Wang and obtain a timer to determine the predetermined period, wherein the control section prohibits turning OFF the semiconductor element when the overcurrent detection section outputs the detection result and the output time of the detection result doesn't exceed the predetermined period, thereby to maintain turning ON the semiconductor element during the transient rising period, the transient sensing period, and the transient falling period, and a switching operation of the semiconductor element controls the current flowing through a load, because it provides more secure and accurate overcurrent protection in order to avoid abnormal or wrong operation (paragraph [0006]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201935), in view of Wang et al. (US 2010/0007409), hereinafter Wang, and further in view of De et al. (US 7,463,079), hereinafter De.
Regarding claim 3, Yamamoto discloses everything claimed as applied above (see claim 1). Further, Yamamoto discloses (see figures 1-4) the transient sensing period detecting section (figure 1, part 5) detects (figure 1, part 5; through the input signal IN that is a signal corresponding to a drive signal and a signal which rises and falls in synchronization with a timing of a turn-on/turn-off of the IGBT 1) the transient rising (figures 1 and 2, part transient rising period of Vsense between t1-t2) and transient falling of the detection signal (figures 1 and 2, part transient falling period of Vsense after t3). However, Yamamoto does not expressly disclose based on a difference between the detection signal of the sense current and a delayed signal of the detection signal.
Wang teaches (see figures 1-5) the transient sensing period detecting section (figure 5, part transient sensing period detecting section generated by 500 and 502) detects the transient rising and transient falling of the detection signal (figures 4 and 5, part transient rising and a transient falling of VSEN2) based on the detection signal of the sense current (figures 4 and 5, part VSEN2). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the semiconductor device of Yamamoto with the detection features as taught Wang, because it provides more efficient overcurrent detection (paragraph [0028]). 
De teaches (see figures 1-4) the transient sensing period detecting section (figure 3, parts R3-R6, C1-C2, 330, 335 and 340) detects the transient rising  and transient falling of the detection signal (figure 3, part through 335) based on a difference (figure 3, parts 330 and 335) between the detection signal (figure 3, part detection signal input to R5 and R6) and a delayed signal of the detection signal (figure 3, part delayed signal of the detection signal input to 315 and 323; through RC filters R3/C1 and R4/C2)(column 4; lines 23-58; transient monitoring circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Yamamoto and Wang with the transient monitoring circuit features as taught by De and obtain the transient sensing period detecting section detects the transient rising and transient falling of the detection signal based on a difference between the detection signal of the sense current and a delayed signal of the detection signal, because it provides more accurate transient detection in order to obtain more efficient protection (column 1 ; lines 40-47).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201935), in view of Fukunaga et al. (US 5,375,029), hereinafter Fukunaga.
Regarding claim 8, Yamamoto discloses everything claimed as applied above (see claim 6). Further, Yamamoto discloses (see figures 1-4)4Appl. No.: 16/391,328Attorney Docket No. FE-0343PCTUS Reply to Office Action dated May 14, 2021the transient sensing period detecting section (figure 1, part 5), and the control section (figure 1, part control section generated by 6, 25 and 32) detects overcurrent (figure 1, part through 26) in response to the detection signal of the sense current (figure 1, part Vsense) exceeding (figure 1, part 26) the predetermined first threshold value (figure 1, part VT1). However, Yamamoto does not disclose detects a steady ON period from after the falling period to when the semiconductor element is turned OFF, and the control section detects overcurrent in response to the detection signal of the sense current exceeding the second threshold value, which is lower than the first threshold value, during the steady ON period.
Fukunaga teaches (see figures 1-13) the transient sensing period detecting section (figure 4, parts 6 and 7) further detects a steady ON period from after the falling period (figure 2, part steady ON period after transient period T; after VS falling period) to when the semiconductor element is turned OFF (figure 4, part 1; turn-off), and the control section (figure 4, parts 2 and 3) detects overcurrent (figure 4, part 3)  in response to the detection signal of the sense current exceeding the second threshold value (figures 2 and 4, part VS exceeding VREF1; after transient period T), which is lower than the first threshold value (figures 2 and 4, part VREF1 lower than VREF2), during the steady ON period (figure 2, part steady ON period after transient period T; after VS falling period)(columns 8 and 9; lines 46-68 and 1-6; connect to reference voltage VREF 2 only during the transient state estimated period T in which the IGBT 1 is regarded as in a transient state immediately after its turn-on. Other than in the transient state estimated period T, when the IGBT 1 is regarded as in a stationary state, the controller 7 outputs a control signal S7 directing the analog switch 4 to connect with the reference voltage VREF1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yamamoto with the control features as taught by Fukunaga and obtain the transient sensing period detecting section further detects a steady ON period from after the falling period to when the semiconductor element is turned OFF, and the control section detects overcurrent in response to the detection signal of the sense current exceeding the second threshold value, which is lower than the first threshold (column 3; lines 25-28).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201935), in view of Fukunaga et al. (US 5,375,029), hereinafter Fukunaga, and further in view of Ptacek et al. (US 9,837,916), hereinafter Ptacek. 
Regarding claim 9, Yamamoto and Fukunaga teach everything claimed as applied above (see claim 8). Further, Yamamoto discloses (see figures 1-4)4Appl. No.: 16/391,328Attorney Docket No. FE-0343PCTUS the transient sensing period detecting section (figure 1, part 5) includes tracks transition corresponding respectively to the rising period (figures 1 and 2, part transient rising period of Vsense between t1-t2), the falling period (figures 1 and 2, part transient falling period of Vsense after t3), the transient sensing period (figures 1 and 2, part transient sensing period TS [Detecting Period] of Vsense between t2 and t3). However, Yamamoto does not expressly disclose a state machine that tracks state transition among states corresponding respectively to the rising period, the falling period, the transient sensing period, and the steady ON period.
Fukunaga teaches (see figures 1-13) the transient sensing period detecting section (figure 4, parts 6 and 7) includes tracks state transition among states corresponding respectively to the rising period (figure 2, part rising period of VS at T), the falling period (figure 2, part falling period of VS at T), the transient sensing period (figure 2, part period between the rising period and the falling period of VS at T), and the steady ON period (figure 2, part steady ON period after transient period T; after VS falling period).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yamamoto with the control (column 3; lines 25-28).
Ptacek teaches (see figures 1-5) a state machine (figure 3, part 324) that tracks state transition among states (figure 5, part states).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of  Yamamoto and Fukunaga with the state machine features as taught by Ptacek and obtain the transient sensing period detecting section includes a state machine that tracks state transition among states corresponding respectively to the rising period, the falling period, the transient sensing period, and the steady ON period, because it provides more accurate switching control.
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on page 13 of the Applicant's Response (“Wang, De, Yamamoto, Fukunaga and Ptacek fail to teach or suggest a control device comprising: a current detecting section that detects a sense current for a current flowing through a semiconductor element; a transient sensing period detecting section that detects a transient sensing period between a transient rising to a transient falling of a detection signal of the sense current, in response to the semiconductor element being turned ON; and a control section that turns OFF the semiconductor element when the sense current exceeds a predetermined threshold value during the transient sensing period, as recited by Claims 1-3 and 5-10”).
The Examiner respectfully disagrees with Applicant’s arguments, because Yamamoto discloses a control device (figure 1, part control device generated by 31 and 32) comprising: a current detecting section (figure 1, part current detecting section generated by R1) that detects a sense current (figure 1, part through Vsense) for a current flowing through a semiconductor .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839
	
	

	
	

	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839